UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10)* Vitacost.com, Inc. (Name of Issuer) Common Stock, $0.00001 par value per share (Title of Class of Securities) 92847A20 0 (CUSIP Number) Great Hill Partners, LP Attn: Laurie T. Gerber One Liberty Square, Boston, MA 02109 (617) 790-9430 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 15, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Great Hill Investors, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Massachusetts NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) OO SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Great Hill Equity Partners III, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) PN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Great Hill Partners GP III, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) PN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. GHP III, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) OO SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Great Hill Equity Partners IV, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) PN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Great Hill Partners GP IV, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) PN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. GHP IV, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) OO SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Matthew T. Vettel 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) IN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Christopher S. Gaffney 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) IN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. John G. Hayes 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) IN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Michael A. Kumin 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) IN SCHEDULE 13D CUSIP No. 92847A20 0 1. Names of Reporting Persons. Mark D. Taber 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)¨ (b)ý 3. SEC Use Only 4. Source of Funds (See Instructions) 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)¨ 6. Citizenship or Place of Organization United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (11) 0.00% Type of Reporting Person (See Instructions) IN Introduction This Amendment No. 10 (this “Amendment”) amends and supplements the Schedule 13D filed on March 23, 2010, as amended on May 3, 2010, May 11, 2010, May 25, 2010, July 15, 2010, October 12, 2010, October 13, 2010, February 21, 2012, March 26, 2013 and July 3, 2014 (the “Filing”), by the Reporting Persons relating to the common stock, $0.00001 par value per share (the “Common Stock”), of Vitacost.com, Inc., a Delaware corporation (the “Issuer”). Information reported in the Filing remains in effect except to the extent that it is amended, restated or superseded by information contained in this Amendment. Capitalized terms used but not defined in this Amendment have the respective meanings set forth in the Filing. Item 4. Purpose of Transaction. Item 4 of the Filing is hereby amended and supplemented by adding the following language hereto: In accordance with the Support Agreements, each of the Funds tendered into the Offer all of its shares of Common Stock owned of record.Additionally, each of the Funds caused to be tendered into the Offer all of the shares issuable upon exercise of its warrants to purchase shares of Common Stock.The Kumin Personal Shares were tendered into the Offer as well. The Offer expired at 5:00 p.m., New York City time, on August 15, 2014.All shares of Common Stock validly tendered and not withdrawn as of the expiration of the Offer were accepted for payment of the Offer Price in accordance with the terms of the Offer. On August 18, 2014, the Issuer, Parent and Acquisition Sub completed the Merger in accordance with the terms of the Merger Agreement.At the Effective Time (as defined in the Merger Agreement), all options held by the Reporting Persons to purchase shares of Common Stock were canceled and terminated with each holder receiving the right to payment equal to the product obtained by multiplying (x) the aggregate number of shares that were issuable upon exercise of such option immediately prior to the Effective Time, by (y) the Offer Price, less the per share exercise price of such option. As a result of the completion of the Offer and consummation of the Merger, the Reporting Persons no longer have any beneficial ownership of any of the Issuer’s shares. Item 5. Interest in Securities of the Issuer. The information disclosed in Item 4 above is hereby incorporated herein by reference. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The information disclosed in Item 4 above is hereby incorporated herein by reference. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Schedule 13D is true, complete, and correct. Date: August 19, 2014 GREAT HILL INVESTORS, LLC By: /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* Title: A Manager GREAT HILL EQUITY PARTNERS III, L.P. By: GREAT HILL PARTNERS GP III, L.P., its General Partner By: GHP III, LLC, its General Partner By: /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* Title: A Manager GREAT HILL PARTNERS GP III, L.P. By: GHP III, LLC, its General Partner By: /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* Title: A Manager GHP III, LLC By: /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* Title: A Manager GREAT HILL EQUITY PARTNERS IV, L.P. By: GREAT HILL PARTNERS GP IV, L.P., its General Partner By: GHP IV, LLC, its General Partner By: /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* Title: A Manager GREAT HILL PARTNERS GP IV, L.P. By: GHP IV, LLC, its General Partner By: /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* Title: A Manager GHP IV, LLC By: /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* Title: A Manager /s/ Christopher S. Gaffney Name: Christopher S. Gaffney* /s/ John G. Hayes Name: John G. Hayes* /s/ Matthew T. Vettel Name: Matthew T. Vettel* /s/ Michael A. Kumin Name: Michael A. Kumin* /s/ Mark D. Taber Name: Mark D. Taber* *By: /s/ Laurie T. Gerber Name: Laurie T. Gerber Title: Attorney in fact
